—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered October 5, 1993, which sentenced defendant upon his adjudication as a youthful offender.
Defendant pleaded guilty to the crime of attempted burglary in the second degree in satisfaction of an indictment charging the more serious crime of burglary in the second degree. In addition, as a part of the plea bargain, the People agreed not to pursue three pending felony charges and a misdemeanor charge. Defendant was subsequently adjudicated a youthful offender and sentenced to a term of imprisonment of ÍVi to 4 years. Given the favorable plea bargain, we find no merit to defendant’s contention that he was not afforded *939effective assistance of counsel. We also reject defendant’s argument that his sentence is harsh and excessive.
Mercure, J. P., Crew III, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.